
	
		II
		111th CONGRESS
		1st Session
		S. 1134
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 21, 2009
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To ensure the energy independence and
		  economic viability of the United States by promoting the responsible use of
		  coal through accelerated carbon capture and storage and through advanced clean
		  coal technology research, development, demonstration, and deployment programs,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Responsible Use of Coal Act of
			 2009.
		2.DefinitionsIn this Act:
			(1)Carbon capture and storage
			 technologyThe term
			 carbon capture and storage technology means an advanced technology
			 or concept that the Secretary determines to have the potential—
				(A)to capture or remove—
					(i)carbon dioxide that is emitted from a
			 coal-fired power plant; and
					(ii)other industrial sources;
					(B)to store carbon dioxide in geological
			 formations; and
				(C)to use carbon dioxide for—
					(i)enhanced oil and natural gas recovery;
			 or
					(ii)other large-volume, beneficial uses.
					(2)Carbon capture technology
				(A)In generalThe term carbon capture
			 technology means any precombustion technology, post-combustion
			 technology, or oxy-combustion technology or process.
				(B)InclusionThe term carbon capture
			 technology includes carbon dioxide compression technology.
				(3)Enhanced oil and natural gas
			 recoveryThe term
			 enhanced oil and natural gas recovery means the use of carbon
			 dioxide to improve or enhance the recovery of oil or natural gas from a
			 depleted oil or natural gas field.
			(4)Precombustion technologyThe term precombustion
			 technology means a coal or coal-biomass gasification or integrated
			 gasification combined-cycle process coupled with carbon dioxide storage or
			 reuse.
			(5)SecretaryThe term Secretary means the
			 Secretary of Energy.
			3.PurposesThe purposes of this Act are—
			(1)to promote the continued responsible use of
			 the abundant, secure, and low-cost coal resources of the United States through
			 the research, development, demonstration, and deployment of—
				(A)carbon capture and storage technologies;
			 and
				(B)advanced coal power generation
			 technologies;
				(2)to promote the exportation of the carbon
			 capture and storage technologies and advanced coal power generation
			 technologies developed by the United States to countries that rely on coal as
			 the dominant energy source of the countries (including China and India);
			 and
			(3)to support the deployment of carbon capture
			 and storage technologies by—
				(A)quantifying the risks of the technologies;
			 and
				(B)helping to establish the most appropriate
			 framework for managing liabilities associated with all phases of carbon capture
			 and storage technology projects, including—
					(i)the capture and transportation of carbon
			 dioxide; and
					(ii)the siting, design, operation, closure, and
			 long-term stewardship of carbon dioxide storage facilities.
					4.Programs
			(a)Research and development program
				(1)In generalAs soon as practicable after the date of
			 enactment of this Act, in accordance with paragraph (2) and subsection (b), the
			 Secretary, acting through the Director of the National Energy Technology
			 Laboratory, shall carry out a research, development, and demonstration program
			 through the National Energy Technology Laboratory to further advance carbon
			 capture and storage and coal power generation technologies.
				(2)Required programsThe program described in paragraph (1)
			 shall include each program described in paragraphs (3) through (6).
				(3)Commercial demonstration
			 programAs soon as
			 practicable after the date of enactment of this Act, the Secretary, acting
			 through the Director of the National Energy Technology Laboratory, shall carry
			 out a large-scale commercial demonstration program to evaluate the most
			 promising carbon capture and storage technologies.
				(4)Research and development program regarding
			 carbon capture technologiesAs soon as practicable after the date of
			 enactment of this Act, the Secretary shall carry out a research and development
			 program under which the Secretary shall evaluate carbon capture technologies to
			 decrease the cost, and increase the performance, of carbon capture
			 technologies.
				(5)Research and development program regarding
			 carbon dioxide storageAs
			 soon as practicable after the date of enactment of this Act, the Secretary
			 shall carry out a research and development program under which the Secretary
			 shall evaluate options for carbon dioxide storage in geological
			 formations—
					(A)for enhanced oil and natural gas recovery;
			 and
					(B)to decrease the cost, and increase the
			 performance, of carbon capture and storage technologies in existence as of the
			 date of enactment of this Act.
					(6)Research and development program regarding
			 advanced clean coal power generation technologiesAs soon as practicable after the date of
			 enactment of this Act, the Secretary shall carry out a research and development
			 program under which the Secretary shall evaluate advanced clean coal power
			 generation technologies to make practicable—
					(A)the capture and storage of carbon dioxide;
			 and
					(B)highly efficient power generation
			 (including advanced turbines, fuel cells, hydrogen production, and advanced
			 gasification).
					(b)Cost-sharing requirements
				(1)Commercial demonstration
			 programThe Federal share of
			 the cost of any competitively procured project carried out using funds provided
			 under the commercial demonstration program described in subsection (a)(3) shall
			 be not more than 50 percent.
				(2)Other
			 programsThe Federal share of
			 the cost of any competitively procured project carried out using funds provided
			 under a program described in paragraph (4), (5), or (6) of subsection (a) shall
			 be not more than 80 percent.
				5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary—
			(1)to carry out the commercial demonstration
			 program under section 4(a)(3)—
				(A)$300,000,000 for fiscal year 2010;
				(B)$350,000,000 for fiscal year 2011;
				(C)$400,000,000 for fiscal year 2012;
			 and
				(D)$400,000,000 for fiscal year 2013;
				(2)to carry out the research and development
			 program under section 4(a)(4)—
				(A)$80,000,000 for fiscal year 2010;
				(B)$100,000,000 for fiscal year 2011;
				(C)$120,000,000 for fiscal year 2012;
			 and
				(D)$120,000,000 for fiscal year 2013;
				(3)to carry out the research and development
			 program under section 4(a)(5)—
				(A)$170,000,000 for fiscal year 2010;
				(B)$200,000,000 for fiscal year 2011;
				(C)$225,000,000 for fiscal year 2012;
			 and
				(D)$225,000,000 for fiscal year 2013;
			 and
				(4)to carry out the research and development
			 program under section 4(a)(6)—
				(A)$250,000,000 for fiscal year 2010;
				(B)$270,000,000 for fiscal year 2011;
				(C)$300,000,000 for fiscal year 2012;
			 and
				(D)$300,000,000 for fiscal year 2013.
				
